          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

MICHELLE HENSON, Individually
and as representative and beneficiary
of Henson Revocable Trust, other
Henson Family Revocable Trust                         PLAINTIFFS

v.                      No. 3:18-cv-176-DPM

SOUTHERN ENERGY HOMES,
INC.                                                DEFENDANT
                                        & THIRD-PARTY PLAINTIFF

PASS & SEYMOUR, INC.;
and WESCO DISTRIBUTION, INC. THIRD-PARTY DEFENDANT
                                  & CROSS CLAIMANT


                            JUDGMENT
     The complaint, third party complaint, and cross claim are
dismissed with prejudice.



                                    D .P. Marshall Jr.
                                    United States District Judge
